 

Exhibit 10.1(i)

 

MASTER AMENDMENT

TO

SUBORDINATED NOTES

 

This Master Amendment to Subordinated Notes (this “Amendment”) is entered into
effective as of February 22, 2008 (the “Effective Date”), by and among
(i) Evolving Systems, Inc., a Delaware corporation (“Maker”) and (ii) the
holders of the Subordinated Notes identified on the signature pages hereto (the
“Junior Creditors”).

 

Recitals

 

A.                                   Maker, as borrower, Evolving Systems
Holdings, Inc., as a guarantor, and CapitalSource Finance, LLC, as Agent and the
existing Senior Lender thereunder, are party to that certain Credit Agreement
dated as of November 14, 2005 (the “Existing US Credit Agreement”), pursuant to
which, among other things, the Existing Senior Lenders thereunder have made
certain term loans and financial accommodations to Maker, as the borrower
thereunder.

 

B.                                     Evolving Systems Limited, certain other
obligors, CSE Finance Inc., as Agent, and CapitalSource Finance, LLC, as the
existing Senior Lender thereunder, have entered into a Revolving Facility
Agreement dated as of November 14, 2005 (the “Existing Revolving Loan Credit
Agreement” and together with the Existing US Credit Agreement, the “Existing
Credit Agreements”), pursuant to which, among other things, the Existing Senior
Lenders thereunder have made certain revolving loans and financial
accommodations to certain of the obligors thereunder.

 

C.                                     Maker previously entered into certain
unsecured subordinated notes each dated November 14, 2005 evidencing
indebtedness in the aggregate original principal amount of $4,869,700.47 (as the
same have been and may be further amended, supplemented or otherwise modified
from time to time as permitted hereunder and under the Subordinated Agreement
referred to below, together with all notes and other instruments issued in
replacement thereof or substitution therefor, the “Subordinated Notes”). 
Defined terms used in this Amendment and not defined in this Amendment have the
respective meanings assigned to such terms in the Subordinated Notes.

 

D.                                    In connection with and as a condition
precedent to the execution of the Existing Credit Agreements, the Existing
Agent, Existing Senior Lenders, Junior Creditors, Maker and the other US
Obligors party thereto entered into that certain Subordination Agreement dated
as of November 14, 2005 (the “Existing Subordination Agreement”).

 

E.                                      Maker and Bridge Bank, N.A. (the
“Refinancing Lender”) are entering into a Loan and Security Agreement dated the
date hereof (as the same may be amended, supplemented, replaced, substituted,
refinanced or otherwise modified from time to time, as permitted hereunder, the
“US Loan Agreement”), pursuant to which, among other things, the Refinancing
Lender is agreeing, subject to the terms and conditions set forth therein, to
make certain loans and financial accommodations to Maker, as borrower thereunder
to, among other things, refinance Maker’s indebtedness under the Existing US
Credit Agreement.

 

F.                                      Evolving Systems Limited, an indirect
wholly-owned Subsidiary of Maker, and the Refinancing Lender are entering into a
Loan Agreement dated the date hereof (as the same may be amended, supplemented,
replaced, substituted, refinanced or otherwise modified from time to time, as
permitted hereunder, the “UK Loan Agreement” and together with the US Loan
Agreement, the “Credit Agreements”), pursuant to which, among other things, the
Refinancing Lender is agreeing, subject to the terms and conditions set forth
therein, to make certain revolving loans and financial accommodations to

 

--------------------------------------------------------------------------------


 

Evolving Systems Limited to, among other things refinance the indebtedness under
the Existing Revolving Loan Credit Agreement.

 

G.                                     As an inducement to and as one of the
conditions precedent to the agreement of the Refinancing Lender under the Credit
Agreements to consummate the transactions contemplated thereby, the Refinancing
Lender has required (i) the execution and delivery of a Subordination Agreement,
dated as of the date hereof (as the same may be amended, supplemented, replaced,
substituted, refinanced or otherwise modified from time to time, as permitted
hereunder, the “Subordination Agreement”) and (ii) the execution and delivery of
this Amendment, in each case in order to replace and supersede the Existing
Subordination Agreement and to subordinate the Subordinated Notes to the
indebtedness under the Credit Agreements on the terms and subject to the
provisions of the Subordination Agreement and the Subordinated Notes.

 

H.                                    The Junior Creditors executing and
delivering this Amendment constitute all of the holders of the Subordinated
Notes.

 

NOW, THEREFORE, based upon the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Maker and each of the Junior Creditors hereby agree as follows:

 

1.                                       Amendments to Subordinated Notes. 
Effective as of the Effective Date, each of the Subordinated Notes is hereby
amended as follows:

 

(a)                                  The legend at the top of the first page of
each Subordinated Note is hereby amended and restated in its entirety as
follows:

 

“THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (AS THE SAME MAY BE AMENDED, SUPPLEMENTED, REPLACED, SUBSTITUTED,
REFINANCED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION
AGREEMENT”), DATED AS OF FEBRUARY 22, 2008, AMONG EVOLVING SYSTEMS, INC., A
DELAWARE CORPORATION, THE OTHER OBLIGORS (AS DEFINED THEREIN), THE JUNIOR
CREDITORS (AS DEFINED THEREIN), AND THE SENIOR CREDITOR (AS DEFINED THEREIN),
ALL AS MORE PARTICULARLY DESCRIBED IN THE SUBORDINATION AGREEMENT, AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.”

 

(b)                                 The definition of “ESI Entities” is hereby
amended and restated in its entirety as follows:

 

“ESI Entities” shall mean each individually and all collectively, Maker,
Evolving Systems, Ltd., Evolving Systems Holdings, Ltd. and all guarantors of
the Senior Debt (as defined in the Subordination Agreement) or the Notes, if
any.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The definition of “Revolving Loan
Availability” is hereby amended and restated in its entirety as follows:

 

“Revolving Loan Availability” shall mean, with respect to any Quarterly Payment
Date, the lesser of (i) the average daily amount of availability under the
revolving credit facilities in the Senior Credit Agreements for the last
calendar month of the applicable fiscal quarter and (ii) $4,500,000.

 

(d)                                 The definition of “Revolving Loan Credit
Agreement” is hereby replaced in its entirety with the following definition of
“UK Loan Agreement,” and each reference in the Subordinated Notes to “Revolving
Loan Credit Agreement” shall hereafter mean and refer to “UK Loan Agreement”:

 

“UK Loan Agreement” shall mean the Loan Agreement, dated as of February 22,
2008, between Evolving Systems Limited, as borrower, and Bridge Bank, N.A., as
lender, as the same may be amended, supplemented, replaced, substituted,
refinanced or otherwise modified from time to time (subject to any applicable
restrictions contained in the Subordination Agreement).

 

(e)                                  The definition of “Senior Credit Agent” is
hereby replaced in its entirety with the following definition of “Senior
Creditor,” and each reference in the Subordinated Notes to “Senior Credit Agent”
or “Senior Agent” shall hereafter mean and refer to “Senior Creditor”:

 

“Senior Creditor” shall mean Bridge Bank, N.A., together with its successors and
permitted assigns pursuant to the terms of the Senior Credit Agreements and the
Subordination Agreement.

 

(f)                                    The definition of “Senior Credit
Agreements” is hereby amended and restated in its entirety as follows:

 

“Senior Credit Agreements” shall mean collectively the US Loan Agreement and the
UK Loan Agreement.

 

(g)                                 The definition of “Subordination Agreement”
is hereby amended and restated in its entirety as follows:

 

“Subordination Agreement” shall mean that certain Subordination Agreement, dated
as of February 22, 2008, among Maker, the other obligors named therein, the
Senior Creditor and the holders of the Notes party thereto, as the same may be
amended, supplemented, replaced, substituted, refinanced or otherwise modified
from time to time in accordance with its terms.

 

(h)                                 The definition of “Term Loan Agreement” is
hereby replaced in its entirety with the following definition of “US Loan
Agreement,” and each reference in the Subordinated Notes to “Term Loan
Agreement” shall hereafter mean and refer to “US Loan Agreement”:

 

“US Loan Agreement” shall mean the Loan and Security Agreement, dated as of
 February 22, 2008, between Maker and Bridge Bank, N.A., as lender, as the same
may be amended, supplemented, replaced, substituted, refinanced or otherwise
modified from time to time (subject to any applicable restrictions contained in
the Subordination Agreement).

 

3

--------------------------------------------------------------------------------


 

Subordinated Notes remains in full force and effect is hereby ratified in its
entirety by the undersigned.  If there is a conflict between the terms of this
Amendment and those of any of the Subordinated Notes, the terms of this
Amendment shall

 

2.                                       Effect of Amendments. Except as
expressly amended by this Amendment, each of the control.  All references in any
document to any one or more of the “Notes” shall mean and refer to the
applicable Notes, as amended pursuant to this Amendment.  This Amendment shall
be binding on all current and future holders of the Subordinated Notes and their
respective successors and permitted assigns, regardless of whether any or all
such parties, successors or assigns have entered into or otherwise approved or
consented to this Amendment.

 

3.                                       Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Signatures to this Amendment may be transmitted via facsimile or
“.pdf” file, and such signatures shall be deemed to be originals.

 

4.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to conflict of laws principles.

 

[Remainder of this page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Master Amendment to Subordinated
Notes to be effective as of Effective Date.

 

 

 

COMPANY:

 

 

 

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief Financial

 

 

and Administrative Officer

 

 

 

[Counterpart Signature Page to Master Amendment to Subordinated Notes]

 

--------------------------------------------------------------------------------


 

 

JUNIOR CREDITORS:

 

 

 

 

 

 

 

KAREN SINGER

 

 

 

[Counterpart Signature Page to Master Amendment to Subordinated Notes]

 

--------------------------------------------------------------------------------


 

 

JUNIOR CREDITORS:

 

 

 

 

 

MILFAM II LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Counterpart Signature Page to Master Amendment to Subordinated Notes]

 

--------------------------------------------------------------------------------

 

 